DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Samdanis et al., US 2018/0227768 A1: discloses a method for selecting appropriate cells to allocate resources using mobility forecasting in relation with the acquired SLA, the time duration of the service request and/or based-on the user mobility profile, e.g. stationary, pedestrian, vehicular, high speed, selecting the set of cells to allocate resources based on the current user/s location and on prior mobility history, enabling the set of cells to allocate resources based on the prediction of user mobility considering locations where users are likely to with a higher probability, and/or updating the selection of cells to allocate resource based-on monitoring of the current user movements in relation with mobility forecasting (see Samdanis, paragraph [0042]).
2. Schoenen et al., US 2016/0050588 A1: discloses a method relater predicting a user's mobility and usage. The user's predicted mobility may be based on the current movement of UE. Additionally, the user's predicted mobility may be based on trends of the user based on historical data. A prediction module is used to determine cell loading based on user mobility and usage prediction from block, 

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to adaptive resource allocation to facilitate device mobility and management of uncertainty in communications.
The closest prior of records fails to teach the allowable features of claims 1-20.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, 14 and 19, the claimed limitations “based on a probabilistic analysis of the loading parameters, predicting a likelihood that the device will move, comprising determining the likelihood is not less than a threshold likelihood;
in response to predicting the device will move and based on the loading parameters, updating, by the first communications service provider component, a loading profile associated with a user of the device, resulting in an updated loading profile and updated likelihoods of usages of the communication resource by the device via respective other communications service provider components other than the first communications service provider component, wherein the communications resource is currently being used by the device via the first communications service provider component, and wherein the loading profile describes different likelihoods of usages of a communications resource by the device via the respective other communications service provider components; and
based on the updated likelihoods of usages of the communication resource, allocating, by the first communications service provider component, at least part of the communications resource to the respective other communications service provider components to facilitate communications with the device according to the likelihood the device will move” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/25/2022